Citation Nr: 0113505	
Decision Date: 05/11/01    Archive Date: 05/15/01	

DOCKET NO.  99-06 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES


1.  Entitlement to service connection for head injuries.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a bilateral arm 
disability.

5.  Entitlement to service connection for a bilateral leg 
disability.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
June 1949.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  In December 2000, the Board determined that new and 
material evidence to reopen the claims of service connection 
for arm, neck, head, and back disabilities have been 
submitted.  Accordingly, these claims, previously denied by 
the RO, were reopened.  These issues, along with the issue of 
entitlement to service connection for a bilateral leg 
disability, were remanded to the RO for additional 
development.  

As noted by the Board in December 2000, in June 1999 the 
veteran's representative withdrew his representation of the 
veteran in this case.  In October 2000, the Board provided 
the veteran with a list of alternative service organizations 
to represent him in this case.  At this time, the Board 
stated that, if it did not hear from him in 60 days, we would 
assume that he did not desire representation.  No additional 
declarations have been received.  Accordingly, he is 
unrepresented in his appeal.


FINDINGS OF FACT

1.  The VA has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal that can be obtained in light of the veteran's 
decision not undergo a VA examination.

2.  The veteran has repeatedly refused to go undergo a VA 
examination in order to determine the etiology of his claimed 
disabilities.  The veteran has been informed of the 
consequences of his failure to attend an evaluation. 

3.  While the veteran may have suffered injuries to his head, 
back, neck, arms, and legs during his active service, the 
preponderance of the evidence does not support the conclusion 
that these injuries are associated with any current 
disability the veteran may have at this time.


CONCLUSION OF LAW

The residuals of a head injury, a back disability, a neck 
disability, a bilateral arm disability, or a bilateral leg 
disability were not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted above, the veteran served on active duty from 
February 1943 to June 1949.  In July 1946, the veteran was 
traveling on a motorcycle when his front tire blew out.  
Based on his statements at that time, from the time of the 
blow out, the details of what happened to the veteran were 
not entirely clear to him.  In a certificate from the Bruns 
General Hospital, Santa Fe, New Mexico, dated July 1946, it 
is indicated that he was injured in a motorcycle accident 
near Taos, New Mexico, on July 6, 1946.  The diagnosis 
included a fracture of the left clavicle.  In the opinion of 
the health care provider at that time, there was no permanent 
disability of any degree resulting from this accident.  

In a June 1949 discharge evaluation, the veteran failed to 
note any disability associated with the head, back, neck, 
arm, or leg.  A fracture of the left clavicle was noted.  
However, no complications were reported.  The veteran's 
musculoskeletal condition was indicated to be normal.  He was 
discharged from active service that month.

The veteran filed a claim seeking VA compensation in 
December 1961, more than a decade after his discharge from 
active service.  Significantly, at that time, he made no 
reference to a head injury, a back disability, a neck 
disability, a bilateral arm disability, or a bilateral leg 
disability.  The veteran instead noted difficulties with his 
left shoulder and left wrist. 

In a February 1962 VA examination, the veteran noted that 
during his service, while riding his motorcycle, his front 
tire blew out.  He noted that as a result of this accident he 
was thrown and injured his left shoulder and wrist.  Once 
again, the veteran made no reference to the disabilities at 
issue before the Board at this time.  He did note that the 
pain that he associates with this injury spreads down the 
left arm to the elbow.  Physical examination at this time 
revealed that the cervical spine was symmetrical but showing 
a loss of approximately 30 percent of right lateral flexion.  
Other movements were satisfactory.  There was a full range of 
motion in both arms and shoulders without complaint of 
distress.  The veteran was diagnosed with the residuals of a 
healed fracture of the middle third of the left clavicle.  No 
injury of the left wrist was found.  No disability associated 
with the issues before the Board at this time was noted.

In May 1965, the veteran filed a claim for VA compensation.  
At this time, he noted that he had pain in his left shoulder 
all the way down to his arm, head, neck, and back.  
Difficulties with the veteran's neck and back were noted.  
When examined by the VA in June 1964, he complained of pains 
in the left shoulder, arm, chest, back and head.  An 
examination revealed that he stood with a definite lordosis 
and a rather protuberant abdomen.  There was no instability 
of the clavicle and no complaints of pain with stress on it.  
X-ray studies of the left shoulder showed a slight deformity, 
midshaft of the left clavicle, due to well-healed fracture.  
No disability or injury to the head, back, neck, arm, or leg, 
associated with the veteran's active service was noted.  

In an October 1965 VA examination, the veteran noted 
difficulties with his lower back, both knees, both shoulders, 
and with his hand.  The examiner indicated a generalized 
arthritic condition that was causing most of the veteran's 
distress.  The veteran was diagnosed with a healed fracture 
of the left clavicle and a healed injury to the left wrist 
with synovitis.  Significantly, the examiner did not 
associate these disabilities with the veteran's active 
service and no indication of a head injury, back disability, 
neck disability, bilateral arm disability, or bilateral leg 
disability associated with the veteran's active service was 
noted.  

In June 1996, the VA received a private medical report.  The 
examiner indicated that the veteran's difficulties were a 
result of a mild relaxation of the left acromioclavicular 
joint and some muscle and ligamentous damage to the cervical 
and left scapular areas.  It was noted that the fracture to 
the left clavicle was well healed and, in the opinion of the 
physician, did not give the veteran any difficulty.  

In the 1960's, the RO received statements from people who 
served with the veteran noting that he had been injured by 
falling debris in Germany in 1945.  These servicemen reported 
that the veteran was struck in the head, neck, back, arms, 
and legs by falling debris.  It was also noted that the 
veteran received first aid and returned to duty. 

A medical report dated February 1967 indicates that the 
veteran was struck in the head in 1945.  It was noted that 
approximately 4 or 5 months ago he began to have pain and a 
feeling of swelling.  The veteran was diagnosed with cervical 
arthritis, mild, with increased upper dorsal kyphosis.  
Chronic lumbosacral instability with disc degeneration was 
also noted.

In a medical report received at the RO in December 1967 and 
dated November 1967, the veteran reported pain in his entire 
spine, left elbow and left wrist.  At this time, it was noted 
that the veteran was displaying traumatic arthritis that "in 
all reasonable probability" was related to the accident in 
question in the service in 1945.  It was noted that these 
changes were the result of trauma. 

At a VA examination held in March 1971, the veteran 
complained of cramps in the left arm radiating from the 
shoulder down to the wrist, swelling and pain in the collar 
bone, with pain in the wrist when working in cold weather.  
Examination revealed a healed fracture of the clavicle.  The 
wrist showed no swelling, no deformity and no loss of motion.  
X-ray studies revealed an old healed fracture of the 
midportion of the left clavicle.  X-rays of the left wrist 
were normal.

The VA received a private medical evaluation performed in 
August 1976.  At that time, the veteran complained of a 
painful neck, left shoulder, left chest and swelling with a 
painful low back, swelling and pain in the right knee, and 
nervousness characterized by shakiness, insomnia, and 
tension.  The veteran was diagnosed with a generalized 
arthritic condition involving the entire spine and 
extremities, with degenerative disc disease in the middle and 
low back. 

The Board has denied the claim of entitlement to service 
connection for arthritis of the spine in 1968, 1972, 1975, 
1976, 1978, 1982, and 1989.  The Board has held that 
arthritis was not present during service, was first shown 
many years after discharge from service, and was not caused 
by any service-connected disease or injury.  The veteran has 
not recently appealed this issue to the Board and, 
consequently, this issue is not before the undersigned at 
this time. 

In January 1984, the veteran was awarded the Bronze Star 
Medal, the Good Conduct Medal, and the Purple Heart.  

In April 1998, the RO denied service connection for head 
injuries, back injuries, neck injuries, injuries to the arms, 
and injuries to the legs, based on a claim filed in 
October 1997.  Significantly, in October 1997, the veteran 
made no reference to arthritis.

In his April 1998 notice of disagreement, the veteran stated 
that he received injuries to the head, back, neck, arms, and 
legs in Germany during World War II.  It was indicated this 
injury occurred when a rafter and other debris fell on him 
when an enemy shell hit the building he was in.  

In June 1998, the veteran withdrew his application for a 
nonservice-connected pension.  

In his March 1999 substantive appeal, the veteran noted his 
award of the Purple Heart.  He indicated that he has 
submitted all of the evidence that the VA has requested.  

The RO has repeatedly attempted to have the veteran's 
disabilities evaluated.  The veteran has repeatedly canceled 
his appointments for evaluation.  In a June 1999 rating 
determination, an increased evaluation for the left clavicle 
disability, currently evaluated as 10 percent disabling, was 
denied.  The veteran has not appealed this determination and 
this issue is not before the Board at this time. 

The veteran obtained additional medical records and has 
submitted them to the VA.  Significantly, these medical 
records make little reference to the disabilities at issue 
before the Board at this time.  They instead note advanced 
ischemic heart disease, multi-vessel coronary artery disease, 
and several other nonservice-connected heart disorders. 

The RO has repeatedly requested the veteran to provide 
information that would associate the disabilities at issue 
before the Board at this time with his active service 
injuries.  In an undated response, the veteran has indicated 
that he has submitted all pertinent medical records in his 
possession.  

In June 1999, the RO received a statement from the veteran's 
previous service representative indicating that the VA 
Medical Center (VAMC) had received two requests for 
appointments for the veteran.  Both times, the veteran's 
spouse called the VAMC, "cursed" them out and demanded that 
the hospital cancel the appointments.  The veteran's spouse 
further told the VAMC that Washington was handling the case 
and that the VAMC should leave them alone.  The veteran's 
previous representative requested that the appointments 
needed to be rescheduled without the veteran's spouse.  

In a statement received at the RO in late June 1999, the 
veteran's previous representative revoked their 
representation of the veteran in this case.  The 
representative (at that time) noted that he had called the 
veteran and spoke to him and his spouse.  They both informed 
the representative that the veteran was not going to go back 
to the VAMC.  Accordingly, the VA should not schedule him for 
any more appointments.  They both denied being vulgar, rude, 
or uncooperative.  However, while talking to the veteran's 
spouse, the veteran's previous representative could hear the 
veteran in the background doing exactly what the VAMC 
scheduling clerk accused the veteran of doing.  The veteran's 
previous representative informed the veteran that, because of 
their actions, he was revoking their representation of the 
veteran in this case.  

As noted above, in October 2000, the Board provided the 
veteran with a list of alternative service organizations to 
represent him in this case.  No additional declarations have 
been received.  Accordingly, the veteran is unrepresented in 
his appeal.  

In December 2000, the Board determined that new and material 
evidence had been submitted since the RO had previously 
denied these claims.  It was noted that since July 1964, the 
veteran had been awarded the Purple Heart.  In light of the 
veteran's statement since July 1964, 38 C.F.R. § 3.304(d) 
(2000), and the United States Court of Veterans Claims 
(Court) determination in Justus v. Principi, 3 Vet. App. 510, 
513 (1992), the Board found new and material evidence 
warranting the reopening of these previously denied claims.  

In December 2000, the Board noted the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  It was noted that because of the change in law 
brought about by the VCAA of 2000, a remand in this case was 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  The Board also noted 
that the veteran had indicated that he did not wish a VA 
examination.  However, the veteran had not been informed of 
the consequences of his failure to attend an evaluation.  At 
that time, the Board specifically cited to 38 C.F.R. 
§ 3.655(b) (2000) and noted that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be based on the 
evidence of record.  It was stated that in this case, the 
veteran's claims have been reopened.  Therefore, unless the 
veteran stated otherwise, the claims would be adjudicated 
based on the evidence of record.  The veteran was given one 
final chance to submit to a VA examination in order to 
support his claims. 

In December 2000, the Board stated that if, and only if, the 
veteran showed an "affirmative willingness to cooperate," 
he would be afforded an examination by a physician to 
determine the etiology of any arm, neck, head, back or leg 
disabilities.  The Board notified the veteran that the 
failure to report for the examination may have adverse 
consequences on his claims as the information requested on 
this examination addressed questions of causation and 
symptomatology that were vital to his case.  

In January 2001, the RO contacted the veteran and noted the 
Board's determination of December 2000.  The RO stated, in 
pertinent part, that he must inform the RO of his willingness 
to report for an examination when it is scheduled for him.  
It was also noted that he had the right to submit additional 
evidence not previously considered.  The veteran was informed 
that if he did not state otherwise, his claim would be 
adjudicated based on the evidence of record.  The veteran was 
asked to reply as soon as possible, preferably within 
60 days.  

The veteran did not respond to the January 2001 communication 
from the RO.  In March 2001, the RO again contacted the 
veteran and stated that his case was being returned to the 
Board for disposition.  Once again, the veteran submitted no 
statement indicating the veteran's willingness to cooperate 
with a VA examination.  

Analysis

As noted by the Board in December 2000, the veteran has 
indicated on several occasions that he does not wish a VA 
examination.  In this case, the veteran has been informed of 
the consequences of his failure to attend an evaluation under 
38 C.F.R. § 3.655(b) (2000).  Under this section, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
will be rated based on the evidence of record.  Accordingly, 
in light of the veteran's failure to attend a VA examination, 
the Board will evaluate this case based on the available 
evidence.  In this regard, the Board must note that the 
veteran has repeatedly indicated that he has submitted all 
pertinent records and has no additional medical records to 
submit. 

As noted by the Board in December 2000, the Board 
acknowledges that, during the pendency of this appeal, the 
Veteran's Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A), was enacted into law.  The VCAA 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding these issues.  
The RO has obtained all pertinent records regarding these 
issues and the appellant has been effectively notified of the 
evidence required to substantiate his claims.  There is no 
indication of existing evidence that could substantiate the 
claims that the RO has not obtained.  The appellant has been 
fully advised of the status of the efforts to develop the 
record as well as the nature of the evidence needed to 
substantiate these claims in multiple communications from the 
RO and the Board.  He plainly shows through his statements 
and submissions of evidence that he understand the nature of 
the evidence needed to substantiate these claims.  In the 
context of this case, there is no indication in the record 
that there is any evidence that could substantiate the claims 
that has not been obtained

As the RO has completely developed the record as much as 
possible, the requirement that the RO explain the respective 
responsibility of VA and the appellant to provide evidence is 
moot.  Accordingly, the Board finds that a second remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant).

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  When 
a disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was, in fact, incurred or 
aggravated during the veteran's service.  38 C.F.R. 
§ 3.303(b) (2000); Cosman v. Principi, 3 Vet. App. 503 
(1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); 
and Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).

The veteran contends that he suffers from the residuals of a 
head injury, back disability, a neck disability, a bilateral 
arm disability, and a bilateral leg disability, as a result 
of an injury or injuries during service.  In this regard, the 
Board must note that the veteran has been awarded the Purple 
Heart.  Under 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2000), satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  In this case, 
while there is absolutely no evidence to support the 
conclusion that the veteran suffered from a head injury, back 
injury, neck injury, bilateral arm injury, or bilateral leg 
injury during his service, the Board has accepted the 
veteran's statements regarding an injury in service to be 
accurate based on 38 C.F.R. § 3.304(d) (2000).  Accordingly, 
the Board will concede that the veteran was injured during 
his active service. 

This finding does not end the Board's analysis of this case.  
In order for the veteran to prevail, there must be a finding 
of a relationship between a disability and injury or disease 
incurred in service.  Watson, 4 Vet. App. at 314.  In this 
case, the Board finds that the preponderance of evidence does 
not support the determination that the veteran currently 
suffers from any disability associated with the head injury, 
back injury, neck injury, bilateral arm injury, or bilateral 
leg injury suffered in service in World War II.  The Board 
has carefully reviewed the medical evidence of record.  In 
this regard, the Board must note that in his separation 
evaluation in 1949, the veteran made no references to any 
residual disability associated with the head, back, neck, 
arm, or leg injury.  This fact does not support the veteran's 
claims.  Further, in a series of medical evaluations 
performed immediately following his discharge from active 
service, no disability associated with the veteran's injury 
in service was noted.  The Board finds that this evidence is 
entitled to great probative weight.  The veteran's own 
statements (made immediately following his discharge from 
active service and many years thereafter) do not support the 
conclusion that he suffered from any residual disability 
associated with an injury to his head, back, neck, arms, or 
legs.  

While the veteran is competent to describe events or 
symptomatic manifestations of a disorder that are perceivable 
to a lay party (such as his injury during active service) the 
Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  In this case, the veteran is 
not competent to associate his current disabilities with 
injuries suffered during his active service.  In this regard, 
the Board must note that no health care provider has 
associated the disabilities at issue before the Board at this 
time with the injuries in service.  In fact, the medical 
evidence of record, including, but not limited to, the 
service discharge evaluation of 1949, the VA examinations 
performed following discharge from active service, and the 
medical evidence which fails to indicate any back, neck, arm, 
or leg disability until years following his discharge from 
active service, does not support the veteran's contentions. 

On the issue of medical causation, the Court has been clear 
that lay hypothesizing, particularly in absence of any 
supporting medical authority, serve no constructive purpose 
and cannot be considered by the Board.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).  Simply stated, the veteran is 
not competent to diagnose the etiology of his own 
disabilities.  As noted above, the issue of service 
connection for arthritis is not before the Board at this 
time.  The Board has addressed and denied this issue on 
numerous occasions. 

The Board has considered the benefit of doubt doctrine in 
this case.  38 U.S.C.A. § 5107(b) (West 1991).  However, in 
this case, the Board finds the preponderance of evidence is 
against the claims.  Thus, the benefit of doubt doctrine has 
no application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  The question of whether the disabilities at issue 
before the Board at this time are related to the veteran's 
active service is not in relative equipoise.  The clear 
weight of competent medical evidence supports the conclusion 
that the veteran's current disabilities are not causally 
related to his active service injuries in World War II.  The 
veteran's own statements in claims filed immediately 
following his discharge from active service would support 
this conclusion.  His own lay opinion that his claims are 
meritorious, however sincere, are of no probative value where 
the ultimate question involves a medical diagnosis or medical 
causation.  Accordingly, in this case, for the reasons cited 
above, the preponderance of evidence is against the veteran's 
claims. 


ORDER

Entitlement to service connection for the residuals of a head 
injury is denied.  

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a bilateral arm 
disability is denied.

Entitlement to service connection for a bilateral leg 
disability is denied.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

